Schloss v Tears Realty Corp. (2020 NY Slip Op 00379)





Schloss v Tears Realty Corp.


2020 NY Slip Op 00379


Decided on January 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2020

Manzanet-Daniels, J.P., Gesmer, Oing, Moulton, González, JJ.


162797/14 -10815A 10815 10814

[*1] Arleen P. Schloss, Plaintiff-Appellant/Respondent,
vTears Realty Corp., Defendant-Respondent/Appellant.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for Arleen P. Schloss, appellant/respondent.
Law Office of Fern Flomenhaft PLLC, New York (Fern Flomenhaft of counsel), for Tears Realty Corp., respondent/appellant.

Order, Supreme Court, New York County (James E. d'Auguste, J.), entered June 11, 2018, which denied plaintiff's motion for an order setting aside the jury verdict, unanimously affirmed, without costs. Appeal from order, same court (Nancy M. Bannon, J.), entered May 1, 2017, which, to the extent appealed from, denied defendant's motion for summary judgment dismissing the complaint, unanimously dismissed, without costs, as academic. Appeal from order, same court and Justice, entered May 10, 2017, which, to the extent appealed from as limited by the briefs, denied defendant's motion for a hearing on the issue of plaintiff's competency to testify at trial and to strike plaintiff's deposition testimony, unanimously dismissed, without costs, as academic.
Plaintiff was injured when she fell down a flight of stairs leading down from her apartment, striking her head and suffering traumatic brain injury and consequent memory loss. There were no witnesses to her fall. The record demonstrates that the trial court properly denied plaintiff's motion to set aside the jury's verdict in favor of defendants.
In light of our disposition of the appeal from the order denying plaintiff's motion to set aside the jury's verdict, we dismiss the appeals from the remaining orders as academic.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 21, 2020
CLERK